Title: From James Madison to the Speaker of the House of Representatives (Abstract), 18 February 1805
From: Madison, James
To: Speaker of the House of Representatives


18 February 1805, Department of State. “In pursuance of the Resolution of the House of Representatives of the United States, dated the 23rd. of January last, I have the honor of transmitting a List of the Names of Persons, who have invented any new and useful Art, machine, manufacture or Composition of matter, or any Improvement thereon, and to whom Patents have issued for the same from this Office, with the Dates and general Objects of such Patents.”
